Name: 92/222/EEC: Commission Decision of 26 March 1992 concerning the animal health conditions and veterinary certification of imports of fresh meat from Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  health;  trade;  agri-foodstuffs;  tariff policy
 Date Published: 1992-04-25

 Avis juridique important|31992D022292/222/EEC: Commission Decision of 26 March 1992 concerning the animal health conditions and veterinary certification of imports of fresh meat from Bulgaria Official Journal L 108 , 25/04/1992 P. 0038 - 0045 Finnish special edition: Chapter 3 Volume 41 P. 0242 Swedish special edition: Chapter 3 Volume 41 P. 0242 COMMISSION DECISION of 26 March 1992 concerning the animal health conditions and veterinary certification of imports of fresh meat from Bulgaria (92/222/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, swine, ovine and caprine animals and fresh meat or meat products from third countries (1), as last amended by Directive 91/688/EEC (2), and in particular Article 16 thereof, Whereas Commission Decision 81/545/EEC (3), as last amended by Decision 88/370/EEC (4), lays down the animal health conditions and veterinary certification of imports of fresh meat from Bulgaria; Whereas Commission Decision 91/536/EEC of 16 October 1991 concerning the importation into Member States of certain live animals and animal products from Bulgaria (5) was adopted following an outbreak of foot-and-mouth disease reported in the region of Jambol in Bulgaria; whereas Decision 91/536/EEC provides for the prohibition of imports of live animals of the bovine, ovine, caprine and porcine species, of fresh meat and meat products of the aforementioned species except for meat products which have undergone heat treatment in a hermetically sealed container to a Fo value of 3,00 or more, or otherwise subjected to an internal temperature of 80 °C; Whereas it has been established that emergency foot-and-mouth ring vaccination has been carried out in the districts of Jambol and Bourgas; whereas it has also been established that annual routine vaccination against foot-and-mouth disease ceased in August 1991 in Bulgaria; Whereas the results of a survey carried out in parts of Bulgaria indicate that the situation has improved and that it is now possible to authorize the imports of fresh meat and live animals of the bovine, ovine, caprine and porcine species into the Community; Whereas, in addition, the responsible veterinary authorities of Bulgaria have confirmed that Bulgaria has for at least 12 months been free from cattle plague (Rinderpest), classical swine fever, African swine fever, swine vesicular disease, contagious porcine paralysis (Teschen disease); whereas one outbreak of foot-and-mouth disease occurred in July 1991; whereas, apart from classical swine fever, vaccination against those diseases is not practised; whereas animals vaccinated against foot-and-mouth disease and classical swine fever are present in Bulgaria; Whereas the responsible authorities of Bulgaria have undertaken to notify the Commission and the Member States within 24 hours, by fax, telex or telegram of the confirmation of the occurrence of any of the abovementioned diseases or an alteration in the vaccination policy against them; Whereas certain Member States because of their particular animal health situations concerning classical swine fever benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries until implementation of Council Directive 91/688/EEC for the purpose of laying down animal health conditions concerning classical swine fever for live pigs, pigmeat and pigmeat products coming from third countries; whereas these provisions must be at least as strict as those which the Member States in question apply in intra-Community trade; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the importation of the following categories of fresh meat from Bulgaria: (a) fresh meat of domestic animals of the bovine, ovine or caprine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment; (b) fresh meat of domestic swine, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment; (c) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex C, which must accompany the consignment. Article 3 Member States, as long as they remain officially free from classical swine fever, may, in respect of fresh meat of swine referred to under point (b) of Article 1, retain their national animal health rules relating to protection against classical swine fever, until, at the latest, 1 July 1992. Article 3 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 4 Decisions 81/545/EEC and 91/536/EEC are hereby repealed. Article 5 This Decision will be reviewed before 1 July 1992. Article 6 This Decision is addressed to the Member States. Done at Brussels, 26 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 377, 31. 12. 1991, p. 18. (3) OJ No L 206, 27. 7. 1981, p. 1. (4) OJ No L 182, 13. 7. 1988, p. 14. (5) OJ No L 291, 23. 10. 1991, p. 20. ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine, ovine and caprine species, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Bulgaria Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Bulgaria for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , (Place) on (Date) Seal (signature of official veterinarian) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic animals of the porcine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number and for ships the name. (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number and for ships the name. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the porcine species intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Bulgaria Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic animals of the porcine species Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Bulgaria for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days and around which within a radius of 10 km there has been no case of these diseases for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , (Place) on (Date) Seal (signature of official veterinarian) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Bulgaria Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic solipeds Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Bulgaria for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , (Place) on (Date) Seal (signature of official veterinarian) (Name in capital letters, qualification and title)